Citation Nr: 1646534	
Decision Date: 12/12/16    Archive Date: 12/21/16

DOCKET NO.  13-22 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral shin splints.

2.  Entitlement to service connection for a respiratory disability, to include asthma, chronic cough, bronchitis, and upper respiratory infection.

3.  Entitlement to service connection for an acquired psychiatric disability, to include depressive disorder and posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for fibroid tumors/hysterectomy, including as secondary to an acquired psychiatric disability. 


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to December 1989, and from February 2003 to May 2004, including service in Kuwait from February 2003 to March 2004, with additional service in the Army National Guard.

This matter first came before the Board of Veterans' Appeals (BVA or Board) on appeal from January 2011 and April 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In her July 2013 VA Form 9, the Veteran requested the opportunity to testify at a videoconference hearing held before a Veterans Law Judge.  A hearing was scheduled for April 2015, but she failed to appear.  She has not subsequently asked that the hearing be rescheduled, such as by filing a good cause motion.  Thus, the Board finds that the request to testify at a Board hearing remains withdrawn.  See 38 C.F.R. §§ 20.700, 20.702(e), 20.704(e) (2015).  

In July 2015, the Board issued a decision reopening and remanding the claim of service connection for bilateral shin splints.  The Board also remanded the remaining claims on appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

This matter must be remanded because there was not substantial compliance with the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).

VA Records

In the remand, the Board directed the RO to obtain all VA treatment records dated since May 2010.

Upon remand, the RO obtained some VA treatment records from 2010.  Of particular note, the electronic claims file currently reflects an entry with a subject line titled "Birmingham VAMC Treatment Records 5/18/2010 - 09/25/2015."  However, the progress notes in that entry begin only in October 2014.  There are entries from 2010, but they are only consultation requests.  Thus, it appears that progress notes prior to October 2014 remain outstanding.  For instance, a November 2015 VA PTSD examiner cited mental health treatment beginning in 2012.  As of present, those 2012 mental health records are not in the claims file.  

Similarly, the Veteran wrote in her May 2010 claim that she had treatment at Birmingham in 2007 and 2009.  While it appears that the records from 2007 are of record, the records from 2009 are not.  

Accordingly, upon remand, all outstanding VA treatment records must be obtained.  

PTSD Examination

The Board's July 2015 remand directed the RO to obtain an addendum opinion addressing the Veteran's PTSD claim.  Upon remand, a VA examination was conducted in October 2015 and an addendum opinion was obtained in September 2016.  The VA examiner gave a negative opinion reasoning, in relevant part, that "there is a lack of proximity and continuity of MH treatment to qualifying periods of military service."  

The VA examiner did not give a medical reason justifying why contemporaneous medical documentation was needed.  The Board notes that continuing symptoms, not treatment, must be the focus of this analysis.  Fountain v. McDonald, 27 Vet. App. 258, 264 (2015).  On this basis, a VA examiner's failure to consider a Veteran's testimony, which was relevant evidence that she first noticed symptoms proximate in time to service, when formulating the opinion renders a VA examiner's opinion inadequate.  McKinney v. McDonald, 28 Vet. App. 15, 30 (2016).

Accordingly here, the Veteran has indicated, including in an August 2010 statement, that she has "had trouble sleeping and bouts of depression since my [separation] date."  Because the VA examiner relied on the absence of medical documentation and did not address the lay evidence of ongoing symptoms since discharge, the examination is not yet adequate.  

Respiratory Examination

The Board's remand also directed the RO to arrange for a VA examination to determine the current nature and etiology of any respiratory condition.  The Board asked the examiner to address whether (a) any respiratory condition preexisted service, (b) if so, whether it was not aggravated during service, and (c) whether any non-preexisting condition was incurred during service.  

Upon remand, a VA examination was conducted in October 2016 with addendums obtained in July 2016 and September 2016.  In answering the question regarding aggravation, the VA examiner in July 2016 indicated that there was not aggravation.  In support of this opinion, the VA examiner reasoned that "When she was seen at the VAMC in Birmingham in 11/2006, note indicates a 'history of asthma with very infrequent and mild flares' indicating mild asthma with relatively stable pattern two years after ACDUTRA."  After carefully considering this opinion, the Board is not clear on the VA examiner's reasoning.  Specifically, it is not clear why, although the condition had achieved a stable pattern two years after ACDUTRA, why the condition could not have been aggravated during service and up to the time when stability was achieved two years after service.  

Next, in the September 2016 addendum, the VA examiner added that "I am unable to identify any respiratory disorder which existed prior to 1979.  In addition, review of STR from 1979-1986 and separation physical do not reveal any respiratory disorder."  The Board notes that these are statements of fact, not opinion, and, the Board is unable to infer why these facts make it unlikely that a respiratory condition was not aggravated by service.  

For these reasons, the Board will remand for a further opinion to clarify these questions.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.   Obtain all of the Veteran's VA treatment records not already associated with the claims file, including all records since 2009.  This must include all records scanned into the electronic medical record.

2.  Next, arrange for the relevant information in the Veteran's claims folder to be returned to the examiner who conducted the VA PTSD examination (or a suitable substitute if such examiner is unavailable), for the purpose of preparing an addendum opinion regarding the claimed psychiatric condition.  (The need for an additional in-person examination should be determined by the examiner.)

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding the history of her symptomatology, and the results of the prior examination.  Accordingly, the examiner is asked to provide an expert medical opinion on each of the following questions: 

(a)  Provide a current diagnosis for any and all psychiatric disorders found extant.  If the Veteran previously had any such medical condition, but it is no longer extant, when did that condition resolve?

(b)  For each diagnosed disorder, is it at least as likely as not (i.e., at least equally probable) that the disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service, to include service in the Persian Gulf? 

In answering these questions, the examiner is asked to consider the Veteran's statements indicating that symptoms have been ongoing since service.  The examiner is asked to explain why this evidence makes it more or less likely that a psychiatric condition is related to service? 

The examiner should only rely on silence in the medical records if it can be explained why the silence in the record can be taken as proof that the symptom did not occur, or why the fact would have normally been recorded if present.  

In answering these questions, please articulate the reasons underpinning all conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

3.  After completing all development set forth in paragraph 1, arrange for the relevant information in the Veteran's claims folder to be returned to the examiner who conducted the prior VA respiratory examination (or a suitable substitute if such examiner is unavailable), for the purpose of preparing an addendum opinion regarding the claimed respiratory condition.  (The need for an additional in-person examination should be determined by the examiner.)

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding the history of her symptomatology, and the results of the prior examination.  Accordingly, the examiner is asked to provide an expert medical opinion on each of the following questions: 

(a)  Provide a current diagnosis for any and all respiratory disorders found extant.  If the Veteran previously had any such medical condition, but it is no longer extant, when did that condition resolve?

(b)  Did any diagnosed condition preexist any period of the Veteran's active service? 

(c)  If preexisting any period of service, did the condition worsen (i.e., increase in severity) during that period of service?  If yes, was that worsening due to the natural progress of the disease? 

How certain are you in your answers to questions (b) and (c)?  Would any doctor with the same information reasonably be able to reach a different conclusion?

(d) For each diagnosed disorder, is it at least as likely as not (i.e., at least equally probable) that the disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service, to include service in the Persian Gulf?  *If you determined in questions (b) and (c) that a condition preexisted service, this should include consideration of whether the current condition represents the present manifestation of that same condition.*

In answering these questions, the examiner is asked to consider the statements from the Veteran indicating that her symptoms started during service.  The examiner is asked to explain why this evidence makes it more or less likely that a current respiratory condition is related to service? 

The examiner should only rely on silence in the medical records if it can be explained why the silence in the record can be taken as proof that the symptom did not occur, or why the fact would have normally been recorded if present.  

In answering these questions, please articulate the reasons underpinning all conclusions.  In doing so, it is particularly important that (1) all supporting facts and information, whether found in the record or outside the record,  are identified, and (2) an explanation be provided discussing how that evidence justifies your opinion.  

4.  After completing all actions set forth in paragraphs 1-3, plus any further action needed as a consequence of the development completed in paragraphs 1-3 above, readjudicate the remanded claims with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Veteran and his representative should be afforded the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

